ON REHEARING-.
The evidence in this case explained and qualified, as it must be, by certain well-known physical laws shows to a high degree of probability at least, that the engineer commenced applying the air-brakes, reversing the engine, and blowing the alarm before the train reached a point twenty or thirty feet distant from the footman on the track. As to anything like the accurate distance, this evidence, as a whole, leaves it uncertain ; but it does show clearly, that the train was then much too close to be stopped before striking him; but I take the distance to have been twenty or thirty feet, for they are the figures used by some of the witnesses. So, also, I take the fact to be that footmen at that place were accustomed with the knowledge of defendant to use the track as a walkway; and that the rule of law (pro hoc vice) is that in such case it is the duty of the engineer or fireman to keep on the lookout along the track, and that the engineer was on the lookout and did see decedent walking on the track towards the depot for a long distance.
John B. Raines, the decedent, had lived in the town about three years. About 5 o’clock in the evening of the 25th of September, 1891, he was walking eastward on the track, using it as a footpath for his own convenience, as many persons are in the habit of using it. He had in his hand a piece of paper, looking at it now and then. The size of the paper does not appear. He was in fact an adult, in the full possession of all his faculties, or so on this occasion he *62appeared to be. Defendant’s east-bound passenger-train consisting of locomotive, tender and five cars, running on schedule time at its usual rate of speed — of about twenty miles an hour — at tliat place, came in sight and hearing at the lower end of the town, and whistled for a crossing at that point, heard by the witnesses. Again, about one hundred and fifty yards from decedent, it gave a prolonged whistle for the depot. The steam was turned oft for it to run by its own momentum to the station. There was nothing at that time to indicate to the engineer, that decedant was unaware of the approaching train and would not in due time step off the track. This the engineer had a right to presume he would do. Rut he still making no motion to get oft, the engineer sounded the alarm, put on the air-brakes and reversed the engine — did all that could béthen done to save him; but he was only twenty or thirty feet ahead, and, although the train was perceptibly checked, Raines was struck and instantly killed.
Common sense and common justice applied to the practical affairs of the managing of railroads and the running of trains require, that there must be left to engineers some margin for forming their judgment, which may still be discreet, and some latitude of conduct which may in either event be held to be prudent. He will not, on pain of conviction of negligence in a matter involving life and limb, be held to make, on the spur of the moment, a nicely accurate estimate of the probability that one walking on the track is insensible of his danger, from the mere fact that he is on the track within a distance within which the train can not be stopped; for common observation shows that persons fully aware of the approach of the train cross the track, or fail to step off, although the train may be within such distance; for one second or a half second in time, and two steps or three in distance, will put him out of danger.
In this case the footman was a grown man, apparently in the use of his faculties, physical and mental. He had a signal of danger beneath' his feet. The train was on time. A signal had been sounded half a mile away. The depot was in plain view in front. A prolonged signal for the *63depot bad just been sounded five hundred feet in his rear. He is presumed to look back as well as forward, and that he will act on the instinct of self-preservation and step out of the way. Under such circumstances, negligence of the engineer can not be reasonably inferred. It was a case of unavoidable accident, such as no degree of foresight and care on the part of the engineer could reasonably be expected to anticipate in time to avoid. How was he to know that the footman was unconscious of his approach ? There was nothing to indicate it. On the contrary he presumed, as he had a right to do, that the footman would step off' in time. . Nor was there anything as yet to require the engineer to change his opinion, and act thereon in time to stop the train before collision. These facts, as I read the evidence, are not doubtful, nor are the inferences of fact to be drawn from them.
I concur in the opinion of the Circuit Court that they do not tend in any fairly appreciable decree to convict the engineer of want of ordinary care. The case therefore passed from the domain of fact, in the sense of á thing to be found by the jury, into the domain of law, to be determined by the court. A verdict for the plaintiff'would have been against law; that is, against the law of the case upon the facts proved. Therefore the Circuit Court did not err in refusing to submit the case to the-jury.